Title: To Alexander Hamilton from Otho H. Williams, 20 February 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Sir.
Baltimore 20th February 1792

Inclosed is a list of bonds taken for duties on Merchze pts. of the payments whereof have been postponed, according to law, upon the Merchandize being exported for drawbacks. The certificates of the landing of these goods in foreign ports are not yet returned, and the bonds ought to be put in suit; but as the ⟨–⟩ Sales of part of them at foreign markets have come to hand and I have good reasons to believe that the arrival of the proper vouchers is prevented by the ice in our river and bay, I have ventured to defer the enforceing the collection of the duties in expectation that the harbour would soon be open. The rigours of the Season must soon abate, and it cannot be long before this excuse of the exporters will be removed. If in the mean time it is indispensably necessary to put the bonds in suit you will please to inform me.
I am, Sir,
O H W
A. Hamilton Esqr.
